NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3741-15T1

FREEDOM MORTGAGE CORPORATION,

        Plaintiff-Respondent,

v.

DWAYNE R. SMITH,

     Defendant-Appellant.
________________________________

              Submitted May 2, 2017 – Decided July 21, 2017

              Before Judges Rothstadt and Sumners.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Union County, Docket No.
              F-009024-12.

              Dwayne Smith, appellant pro se.

              Pluese, Becker, & Saltzman, L.L.C., attorneys
              for respondent (Stuart H. West, on the brief).


PER CURIAM

        In this residential mortgage foreclosure action, a writ of

execution was entered on May 23, 2013, and the residence was sold

to plaintiff Freedom Mortgage at a Sheriff's sale on December 11,

2013.      On April 7, 2016, the Chancery Division denied defendant
Dwayne Smith's motion to vacate the final judgment of foreclosure

and to dismiss the complaint.    In a statement of reasons issued

with the order, Judge Joseph P. Perfilio explained the motion was

treated as one for reconsideration under Rule 4:49-2 because of

previous orders denying similar relief.   He found that the motion

was untimely because defendant had not filed it within twenty days

after service of the prior orders.    As to the merits, the judge

determined defendant's contentions were without factual and legal

merit.    The judge noted defendant failed to establish that the

prior decisions were palpably incorrect or based on an irrational

manner.

     On appeal, defendant contends the court abused its discretion

in refusing to vacate the final judgment and dismiss the complaint.

In particular, defendant argues that he is entitled to relief

because there are "open [] tax, water, and utility bills . . . in

[his] name, but more importantly there is no new deed recorded,

[he] is receiving monthly statements from plaintiff, and plaintiff

is still paying private mortgage insurance."

     We review the court's denial of reconsideration only for

abuse of discretion.   Fusco v. Bd. of Educ. of City of Newark, 349

N.J. Super. 455, 462 (App. Div.), certif. denied, 174 N.J. 544

(2002).   Reconsideration is "a matter within the sound discretion

of the [c]ourt, to be exercised in the interest of justice."

                                 2                          A-3741-15T1
Palombi v. Palombi, 414 N.J. Super. 274, 288 (App. Div. 2010)

(quoting D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch. Div.

1990)).    Governed by Rule 4:49-2, reconsideration is appropriate

for a "narrow corridor" of cases in which either the court's

decision was made upon a "palpably incorrect or irrational basis,"

or where "it is obvious that the [c]ourt either did not consider,

or failed to appreciate the significance of probative, competent

evidence."     Ibid. (quoting D'Atria, supra, 242 N.J. Super. at

401).

     We have considered defendant's arguments in light of the

record and applicable legal principles and conclude that they are

without    sufficient   merit   to   warrant   discussion   in   a   written

opinion.     R. 2:11-3(e)(1)(E).     We discern no abuse of discretion

in this case, and affirm substantially for the reasons expressed

by Judge Perfilio's well-reasoned statement of reasons.

     Affirmed.




                                      3                              A-3741-15T1